SEVERANCE AGREEMENT

 

This Severance Agreement (the “Agreement”) is entered into by and between 3Com
Corporation, a Delaware corporation (“3Com” or the “Company”) and Bruce L.
Claflin (the “Executive”). 3Com and the Executive shall each individually be
referred to herein as a “Party” and together as the “Parties.”

 

WHEREAS, the Executive has been employed with the Company as its President and
Chief Executive Officer (“CEO”); and

 

WHEREAS, the Company has decided to terminate the Executive’s employment with
the Company as of a date to be set by the Company (the “Termination Date”) and
the Executive has decided to resign from service as a member of the Company’s
Board of Directors (the “Board”) effective as of the Termination Date; and

 

WHEREAS, the Company has asked that the Executive remain available as a special
advisor to provide unpaid consulting services at the Company request and
discretion for a period of six (6) months following the Termination Date; and

 

WHEREAS, the Executive is eligible to receive certain severance benefits as a
result of his separation from employment with the Company under the terms and
conditions of the Executive’s Employment Agreement dated December 22, 2000 (the
“Employment Agreement”) and the Executive’s Management Retention Agreement,
amended and restated as of July 15, 2003 (the “MRA”); and

 

WHEREAS, the Company has agreed to supplement the severance benefits for which
the Executive is eligible in recognition of the Executive’s service to the
Company, in view of the totality of the circumstances, including the timing,
surrounding the Executive’s separation from the Company, in recognition of his
availability as a special advisor, and in order to facilitate an efficient and
orderly transition of authority; and

 

WHEREAS, the Company has agreed to provide the Executive with the severance
benefits set forth herein in exchange for the Executive’s execution of and
compliance with the terms of this Agreement and the Release Agreement and
Covenant Not To Sue attached hereto as Addendum I (the “Release Agreement”),
including, without limitation, the Executive’s releasing the Company from any
and all claims arising from or relating to his employment with 3Com and the
termination thereof.

 

NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement, the receipt and sufficiency of which is hereby acknowledged, the
Parties hereby agree as follows:

 

1.

Termination of Employment. The Executive agrees that his employment with the
Company shall terminate effective as of the Termination Date. Upon the
termination of the Executive’s employment, the Executive will receive payment
for all earned, unpaid wages and accrued, unused PTO through the Termination
Date via the Company’s regular payroll practices. Except as specifically
provided below, the Executive’s eligibility under and participation in 3Com’s
benefit plans and programs, including, without limitation, the vesting of
outstanding equity compensation, will terminate upon the Termination Date.

 

2.

Severance Benefits. In consideration for and contingent upon his execution and
non-revocation of this Agreement and the Release Agreement (which shall be
executed no earlier than the Termination Date), the Company agrees to provide
the Executive with the following severance benefits:

 

a.

Severance Payment. The Executive shall receive a lump sum payment in the amount
of Three Million, Three Hundred Thousand Dollars ($3,300,000.00) plus interest
thereon at

 

1

 



 

an effective annual rate of 4.50% from the Termination Date through the payment
date. The severance payment shall be paid via direct deposit through the
Company’s regular payroll practices, less all applicable taxes and withholdings,
on January 15, 2007; provided, however, that if such date is within six (6)
months following the Company’s receipt of the Executive’s executed copy of the
Release Agreement (which shall be executed no earlier than the Termination Date)
the payment shall be made on the 15th of the month immediately following the
expiration of the six (6) month period. The severance payment will not be
subject to deductions for 401(k) contributions, health and welfare benefit
premiums, or Employee Stock Purchase Plan contributions. The total gross amount
of the severance payment shall consist of two (2) years of the Executive’s
annual base salary of Eight Hundred and Twenty-Five Thousand Dollars
($825,000.00) and two (2) years of the Executive’s full annual target bonus of
Eight Hundred and Twenty-Five Thousand Dollars ($825,000.00).

 

b.

3Bonus Payments. Notwithstanding the terms and conditions of the Company’s
3Bonus Program, in the event that for any bonus period prior to the Termination
Date the Executive is employed for all or a portion of such period but the
Termination Date occurs prior to the date on which the 3Bonus payment for such
period is made, then the Executive shall be eligible to receive a 3Bonus award
for such bonus period, provided that bonuses are paid to other Section 16
officers (within the meaning of Rule 16b-3 promulgated under the Securities
Exchange Act of 1934, as amended) of the Company for the respective bonus period
at issue. If payable, the amount of any 3Bonus award will be determined by the
Compensation Committee of the Board, in its sole discretion, with the timing,
method, and amount of any such payment to be consistent with bonus payments made
to other Section 16 officers of the Company and with 3Com’s standard payroll
processes. However, the Executive understands and agrees that, to the extent
that the Termination Date occurs prior to the completion of the respective bonus
period, any 3Bonus award for that bonus period will be pro-rated based on the
number of calendar days that the Executive was employed with the Company during
that bonus period.

 

c.

Benefits Continuation. The Company shall provide the Executive with
Company-subsidized health, dental, vision, and life insurance coverage at the
same level of coverage as was provided to the Executive immediately prior to the
Termination Date and at the same ratio of Company premium payment to Executive
premium payment as was in effect immediately prior to the Termination Date (the
“Company-Subsidized Coverage”). If such coverage included the Executive’s
dependents immediately prior to the Termination Date, such dependents shall also
be covered at the same ratio of Company premium payment to Executive premium
payment as was in effect immediately prior to the Termination Date.
Company-Subsidized Coverage shall continue until the earlier of (i) two (2)
years from the Termination Date, or (ii) the date upon which the Executive
becomes eligible under another employer’s health, dental, vision, or life
insurance plans. The Executive hereby agrees to provide such assistance as
necessary to implement the extension of insurance coverage hereunder. For
purposes of Title X of the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”), the date of the “qualifying event” for the Executive shall be
the Termination Date, and each month of Company-Subsidized Coverage provided
hereunder shall offset a month of continuation coverage otherwise due under
COBRA. Any such continuation of Company-Subsidized Coverage shall be governed by
COBRA and the terms and conditions of the applicable plan documents.

 

d.

Payment for Long-Term Disability Insurance Coverage. The Executive shall receive
a lump sum payment in the amount of Forty-Five Thousand Dollars ($45,000.00),
plus interest thereon at an effective annual rate of 4.50% from the Termination
Date through

 

2

 



 

the payment date, to compensate the Executive for his procurement of long-term
disability insurance coverage (“LTD coverage”) for the two-year period following
the Termination Date. The payment shall be paid via direct deposit through the
Company’s regular payroll practices, less all applicable taxes and withholdings,
on January 15, 2007; provided, however, that if such date is within six (6)
months following the Company’s receipt of the Executive’s executed copy of the
Release Agreement (which shall be executed no earlier than the Termination Date)
the payment shall be made on the 15th of the month immediately following the
expiration of the six (6) month period. The Executive understands and agrees
that the payment made pursuant to this Section 2(d) shall be made in lieu of
continuation of the Executive’s LTD coverage during the two-year
Company-Subsidized Coverage period referenced in Section 2(c) above. The
Executive further understands and agrees that, by accepting the payment
hereunder, the Executive shall waive any and all rights he may have to
Company-sponsored LTD coverage continuation under Section 3(d) of the MRA or any
other contract or plan.

 

e.

Accelerated Vesting of Retention Benefit. The remaining unvested portion of the
Retention Benefit set forth in Section 3 of the MRA shall immediately and fully
vest upon the Termination Date. The amount of the Retention Benefit vested under
this Section 2(e) shall be determined based on all earnings and/or losses
applicable thereto and shall be paid in accordance with the terms and conditions
of the Company’s 2005 Deferred Compensation Plan, with the timing of the payment
to be governed by Section 6.3 of that plan, notwithstanding any prior election
to the contrary.

 

f.

Accelerated Vesting of Stock Options. The Executive shall receive accelerated
vesting of his outstanding stock options as follows: (1) all five hundred
thousand (500,000) unvested stock options issued to the Executive by the Company
effective as of July 1, 2005 shall immediately vest upon the Termination Date;
and (2) three hundred and twenty-five thousand (325,000) unvested stock options
from the grant issued to the Executive by the Company effective as of August 1,
2003 shall immediately vest upon the Termination Date. Except as provided in
Sections 2(f), 2(g) and 3 of this Agreement, the Executive’s Company-issued
equity compensation shall be governed by the terms and conditions of the 3Com
Corporation 1983 Stock Plan (as amended, the “1983 Stock Plan”) or 3Com
Corporation 2003 Stock Plan (as amended, the “2003 Stock Plan”), as applicable,
and the Executive’s agreements relating thereto.

 

g.

Accelerated Vesting of Restricted Stock. Effective upon the Termination Date,
the Executive shall vest as to fifty percent (50%) of all unvested restricted
stock (as of the Termination Date) granted to the Executive by the Company.

 

3.

Stock Option Exercise Period. In accordance with the provisions of the
Employment Agreement, the exercise period for the Executive’s vested stock
options shall be one (1) year following the Termination Date. The Executive
understands and agrees that he is required to make arrangements reasonably
satisfactory to the Company to facilitate the Company’s compliance with all
federal and state tax and withholding requirements as a condition to exercising
his vested stock options.

 

4.

Release of Claims and Covenant Not To Sue. The Executive understands that, as a
material inducement to 3Com to enter into this Agreement and as a condition
precedent to the Executive’s receipt of the severance benefits provided in
Section 2 above, the Executive will provide the Company with a full and final
release of claims, including, without limitation, any and all claims arising
from or relating to his employment with 3Com and the termination thereof.
Accordingly, the Executive hereby agrees to execute and comply with the terms
and conditions of the Release

 

3

 



 

Agreement and the Executive understands that he shall not execute the Release
Agreement prior to the Termination Date.

 

5.

Indemnification. Following the Termination Date, the Executive shall retain all
such rights to indemnification as provided under the Company’s Bylaws and/or any
indemnification agreement(s) between the Company and the Executive, provided
that nothing in this Section 5 shall extend or increase the terms of such
agreement(s). Notwithstanding the foregoing, in the event that the Company
enhances the indemnification of officers or directors during the period of
indemnification, then such enhanced indemnification shall be available to the
Executive.

 

6.

Rights under the Age Discrimination in Employment Act. The Executive
acknowledges that he has been advised by the Company that (a) he should consult
with an attorney of his choosing prior to executing this Agreement and the
Release Agreement; (b) he has been given twenty-one (21) calendar days within
which to consider this Agreement and the Release Agreement and to the extent
that he signs this Agreement prior to the completion of that period he has
waived the remainder of that period; (c) that he has seven (7) calendar days
following his execution of this Agreement to revoke his signature; and (d) if
the Executive has not revoked his signature, the “Effective Date” of this
Agreement shall be the eighth (8th) calendar day following the date of the
Executive’s execution of this Agreement.

 

7.

Unvested Share Reacquisition. Except as expressly provided in Section 2(g)
above, pursuant to the 1983 Stock Plan, the 2003 Stock Plan and any agreements
between the Company and the Executive governing or relating to Company
restricted stock, all Unvested Shares as of the Termination Date shall be
automatically reacquired by the Company upon the Termination Date.

 

8.

Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the provision of the severance benefits set
forth in Section 2 above. The Executive understands and agrees that the Company
will apply the applicable, supplemental, state and federal tax rates to the
payments made pursuant to Section 2 above. The Executive further understands and
agrees that he is solely responsible for the payment, if applicable, of any
other local, state, or federal taxes based on the provision of the severance
benefits by the Company and any penalties or assessments thereon.

 

9.

Restrictive Covenant Restrictions. The Executive agrees that his obligations and
the Company’s rights and remedies under the Conflicts, Confidential Information
and Assignment of Inventions Agreement signed by the Executive on July 31, 1998
(the “Restrictive Covenant Agreement”), the terms and conditions of which are
expressly incorporated into this Agreement, shall remain in full force and
effect upon his execution of this Agreement and after the Termination Date;
provided, however, that to the extent that the Restrictive Covenant Agreement
has been amended and/or superseded by Sections (n) and (o) of the Employment
Agreement, such provisions are also expressly incorporated into this Agreement
and shall remain in full force and effect upon his execution of this Agreement
and after the Termination Date. The Executive hereby warrants and represents
that he is in compliance with and has not violated the Restrictive Covenant
Agreement or the applicable provisions of the Employment Agreement.

 

10.

Cooperation. In exchange for the benefits provided in Section 2 above, the
Executive hereby agrees to remain available as a special advisor to provide
unpaid consulting services at the Company’s reasonable request and discretion
for a period of six (6) months following the Termination Date. The Executive
further agrees to cooperate with the Company and its legal counsel (internal and
external) as the Company may reasonably request at any time in connection with
any investigation or litigation relating to any matter in which the Executive
was involved during, or has material knowledge of as a result of, his employment
with the Company; provided, however, that the Company will attempt to reasonably
accommodate the Executive’s schedule

 

4

 



 

and other commitments, and, subject to the Company’s prior written approval,
shall reimburse the Executive for all reasonable travel and/or legal expenses
incurred by the Executive as a result of his cooperation under this Section 10.
In addition, the Executive agrees to do all such things as may be necessary to
fulfill his duties as a director, officer or other office holder or similar or
equivalent positions in respect of the Company or any subsidiary, affiliate or
joint venture of the Company, including, without limitation, the approval of
financial statements and the execution of legally required documents, as
applicable, and the issuance of his written resignation from any such
position(s).

 

11.

Non-Disparagement. The Executive agrees that he will not at any time make any
false, negative, disparaging or derogatory statements in public or private
(including, without limitation, statements to the press or media) regarding the
Company, its subsidiaries, products, services, business affairs, financial
condition, directors, officers, or employees, and that he will take no actions
detrimental to 3Com’s reputation. The Company hereby agrees that the members of
the Chief Executive Officer Staff and the Board will not make, nor will they
cause or assist any other person to make, any false, negative, disparaging or
derogatory statements in public or in private (including, without limitation,
statements to the press or media), against the Executive, and that they will
take no action detrimental to the Executive’s reputation.

 

12.

Return of Company Property. The Executive hereby warrants that he will return to
3Com all Company property and equipment in his possession or control, including
but not limited to all files, documents, data and records (whether on paper or
in tapes, disks, or other machine-readable form), office equipment, credit
cards, and employee identification cards; provided, however, that 3Com will
allow the Executive to purchase his Company-provided computer networking
equipment, BlackBerry device, and laptop computer (after the laptop has been
returned to the Company for removal of all Company files and Company-licensed
programs) at book value. The Executive further warrants and confirms that he
will leave intact all electronic Company documents, including those that he
developed or helped develop during his employment with the Company.

 

13.

Entire Agreement. This Agreement and the Release Agreement contain all the
agreements and promises by and between 3Com and the Executive and supersede any
prior agreements or representations between them as to the subjects covered,
including, without limitation, the Executive’s Employment Agreement and MRA;
provided, however, that the post-employment restrictive covenants to which the
Executive is bound, including, without limitation, (i) the terms of the
Restrictive Covenant Agreement; (ii) the two (2) year non-competition
restriction in Section (n) of the Employment Agreement; and (iii) the one (1)
year non-solicitation restriction in Section (o) of the Employment Agreement
shall remain in full force and effect. In addition, Section 4(b) (“Termination
Prior to a Change of Control”) and Section 5 (“Golden Parachute Excise Tax Full
Gross-Up”) of the MRA shall survive; provided further, however, that any
severance benefits provided to the Executive under this Agreement shall be
offset against and reduce any benefits to which the Executive may become
entitled under Section 4(b) of the MRA. In addition, any agreements between the
Executive and 3Com arising under or relating to the Company’s equity
compensation and welfare benefit plans (including, without limitation, the
agreements referenced in Section 7 above) remain in full force and effect. The
Parties agree that no covenants, agreements, representations, or warranties of
any kind whatsoever have been made by either Party, except as specifically set
forth in this Agreement, the Release Agreement, the Restrictive Covenant
Agreement and the surviving provisions of the Employment Agreement and the MRA.
Should any portion, term, or provision of this Agreement, the Release Agreement,
the Restrictive Covenant Agreement or the surviving provisions of the Employment
Agreement and the MRA be declared or determined by any court or other tribunal
to be illegal, invalid or unenforceable, the validity of the remaining portions,
terms and provisions shall not be affected thereby, and the illegal, invalid or
unenforceable portion, term or provision shall be deemed not to

 

5

 



 

be part of this Agreement, the Release Agreement, the Restrictive Covenant
Agreement or the surviving provisions of the Employment Agreement or the MRA, as
applicable. This Agreement is binding upon and will inure to the benefit of the
Executive and 3Com and their heirs, administrators, representatives, executors,
successors, and assigns.

 

14.

Voluntary Agreement. The Executive warrants that he has carefully read and
understands the provisions of this Agreement; that he has had sufficient time to
consider this Agreement before signing it; that he is entering into this
Agreement knowingly and voluntarily, intending that it will have binding legal
effect; and that he has been advised by 3Com to consult with an attorney of his
own choice and at his own expense concerning the terms of this Agreement prior
to signing it.

 

15.

Waiver. Any waiver by either Party of any violation, breach of or default under
any provision of this Agreement, or any other agreements provided for or
incorporated herein, by the other Party shall not construed as, or constitute, a
continuing waiver of such provision, or waiver of any other violation of, breach
of or default under any other provision of this Agreement or any other
agreements provided for or incorporated herein.

 

16.

Costs. The Parties shall each bear their own costs, attorneys’ fees and other
expenses incurred in connection with this Agreement.

 

17.

Governing Law and Venue. This Agreement shall be governed by the laws of the
Commonwealth of Massachusetts, excluding its laws relating to the choice of
laws. The Parties hereby agree and consent to the jurisdiction of the state and
federal courts of the Commonwealth of Massachusetts as the exclusive
jurisdiction for settling any disputes arising hereunder.

 

18.

Amendments. This Agreement may not be modified, amended, supplemented or
superseded unless by means of a written document signed by the Executive and the
Company’s Chairman or General Counsel.

 

19.

Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and, taken
together, shall constitute an effective, binding agreement by the Parties.

 

WHEREFORE, the Parties have read this Agreement, have carefully considered its
provisions, have had an opportunity to discuss it with their attorneys, and
attest that they are fully competent to execute this Agreement and that they
fully understand and knowingly accept its terms and conditions in their entirety
and without reservation.

 

 

BRUCE L. CLAFLIN

3COM CORPORATION

 

/s/ Bruce L. Claflin

By:

/s/ Neal D. Goldman

 

Date: January 11, 2006

Name: Neal D. Goldman  

 

 

Title:

Senior Vice President, Management Services

 

& General Counsel

 

 

Date:

January 11, 2006

 

 

6

 



 

 

ADDENDUM I

 

RELEASE AGREEMENT AND COVENANT NOT TO SUE

 

WHEREAS, 3Com Corporation (“3Com” or the “Company”) has terminated the
employment of Bruce L. Claflin (the “Executive”) effective
_________________________ (the “Termination Date”);

 

WHEREAS, the Company has offered the Executive certain severance benefits as a
result of his separation from employment with the Company;

 

WHEREAS, in exchange for the promises and obligations provided in the Severance
Agreement signed by the Executive on January 11, 2006 (the “Severance
Agreement”), the Executive agreed to sign and comply with the terms and
conditions of this Release Agreement and Covenant Not To Sue (the “Release
Agreement”), including, without limitation, the Executive’s releasing the
Company from any and all claims arising from or relating to his employment with
3Com and the termination thereof;

 

NOW, THEREFORE, in consideration of the mutual promises contained in the
Severance Agreement (the defined terms of which are incorporated herein unless
otherwise provided) and this Release Agreement, the receipt and sufficiency of
which are hereby acknowledged, the Parties hereby agree as follows:

 

1.

Termination of Employment. The Executive’s understands and agrees that his
employment with the Company terminated as of the Termination Date and that he
has no further duties, responsibilities, powers, or authority with respect to
the Company, its business or financial operations, except as expressly provided
in the Severance Agreement.

 

2.

Payment of Salary, Wages and Benefits. The Company agrees to pay any salary,
wages and outstanding expense reimbursements no later than thirty (30) days
after the Termination Date provided that the Executive submits any outstanding
expense reports within seven (7) days of the Termination Date. Unless the
Executive notifies the Company otherwise in writing within forty-five (45) days
of the Termination Date, the Executive acknowledges and agrees that the Company
has paid all salary, wages, bonuses, accrued vacation and PTO, expense
reimbursements, and any and all other compensation and benefits due to him by
the Company as a result of his employment with the Company. The Company’s
obligation to pay any applicable 3Bonus award shall survive as provided for in
Section 2(b) of the Severance Agreement.

 

3.

Executive Severance Benefits. Upon the Executive’s execution of this Release
Agreement, the Company shall provide the Executive with the executive severance
benefits set forth in Section 2 of the Severance Agreement.

 

4.

Release of Claims by the Executive. In exchange for the executive severance
benefits set forth in Section 2 of the Severance Agreement, the sufficiency of
which is hereby acknowledged, and as a material inducement to 3Com to enter into
the Severance Agreement and this Release Agreement, the Executive hereby
irrevocably and unconditionally releases 3Com and its parents, subsidiaries,
predecessors, successors, affiliates and joint ventures, and all of their
directors, officers, employees, representatives, attorneys, agents, insurers,
assigns, employee benefit programs (and the trustees, administrators,
fiduciaries, and insurers of such programs), and any other persons acting by,
through, under, or in concert with any of the persons or entities identified
above (the “Released Parties”) from all known and unknown claims, promises,
debts, obligations, causes of action, or similar rights of any type, in law or
in equity, that the Executive has, had or may have had arising from or relating
to his employment with 3Com and the termination thereof

 

1

 



 

(“Claims”). The Executive understands that the Claims that he is hereby
releasing include, but are not limited to:

 

a.

Any and all Claims that in any way arise from or relate to the Executive’s
employment with 3Com or the termination of that employment, such as claims for
compensation, bonuses, commissions, benefits, reimbursements, lost wages, or
unused accrued PTO;

 

b.

Any and all Claims that in any way arise from or relate to the design or
administration of any employee benefit program;

 

c.

Any and all Claims that arise from or relate to any severance or similar
benefits or to post-employment health or group insurance benefits not expressly
set forth in Section 2 of the Severance Agreement, including without limitation
any and all Claims to benefits or compensation under the Company’s Section 16
Officer Severance Plan; and

 

d.

Any and all Claims based on a contract, any employment or wrongful discharge
claims or tort claims, and any and all Claims based on a federal, state or local
law, regulation or ordinance, including, but not limited to, the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act,
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act,
the Employee Retirement Income Security Act, the Fair Labor Standards Act,
Massachusetts General Laws chs. 149 and 151B, all as may have been amended, and
any other federal, state, or local common law, statute, regulation, or ordinance
of any other type or kind.

 

The Executive understands that he is hereby releasing Claims that he may not
know about. Notwithstanding anything to the contrary contained in this Release
Agreement, the Executive’s release of Claims under this Section 4 does not
constitute a waiver by the Executive of any rights or benefits that he may have
pursuant to (i) the Severance Agreement, (ii) the Company’s 401(k) Plan, and
(iii) any right of indemnification or contribution against the Company under any
applicable agreements, or any insurance policies, statutory laws or Company
by-laws to the same extent available to any other officer of the Company for any
third-party claim against him arising from his employment as an officer of the
Company.

 

5.

Release of Claims by the Company. In exchange for the promises, covenants and
agreements made by the Executive under the Severance Agreement and this Release
Agreement, the sufficiency of which is hereby acknowledged, to the extent
permitted by law, the Company hereby irrevocably and unconditionally releases
the Executive from all known and unknown claims, promises, debts, obligations,
causes of action or similar rights of any type, in law or in equity, that the
Company has, had or may have had arising from or relating to the Executive’s
employment or Board service. Notwithstanding the foregoing, nothing contained in
this Section 5 shall apply to any obligations, covenants, promises, agreements
or undertakings by the Executive set forth in the Severance Agreement or this
Release Agreement, or that specifically survive under the Employment Agreement
or the MRA.

 

6.

Covenant Not to Sue. The Executive expressly warrants and agrees that he has not
as of the date of this Release Agreement filed or maintained and will not in the
future file or maintain any lawsuit, claim or action of any kind whatsoever
against the Released Parties nor will he cause or knowingly permit any such
lawsuit, claim or action to be filed or maintained on his behalf in any federal,
state or municipal court, administrative agency or other tribunal relating to
any Claim(s) released pursuant to Section 4 of this Release Agreement. In the
event that the Executive brings any action in contravention of this covenant not
to sue, he understands and agrees that he shall be

 

2

 



 

required to repay 3Com the consideration described in Section 2(a) of the
Severance Agreement, regardless of the outcome of the legal action.

 

7.

Return of Company Property. The Executive hereby warrants and confirms that he
has returned to 3Com all Company property and equipment in his possession or
control, including but not limited to all files, documents, data and records
(whether on paper or in tapes, disks, or other machine-readable form), office
equipment, credit cards, and employee identification cards; provided, however,
that 3Com will allow the Executive to purchase his Company-provided computer
networking equipment, BlackBerry device, and laptop computer (after the laptop
has been returned to the Company for removal of all Company files and
Company-licensed programs) at book value. The Executive further warrants and
confirms that he has left intact all electronic Company documents, including
those that he developed or helped develop during his employment. To the extent
that the Executive had electronic Company documents in his possession or control
through a personal computer, he further warrants and certifies that he has
permanently destroyed all such files.

 

WHEREFORE, the Executive has read this Release Agreement, has carefully
considered its provisions, have had an opportunity to discuss it with an
attorney, and attests that he is fully competent to execute this Release
Agreement and that he fully understands and knowingly accepts its terms and
conditions in their entirety and without reservation.

 

Dated as of this _______ day of ________________ , __________.

 

 

Bruce L. Claflin

 

 

 

3

 

 

 